DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an electronic key storage device configured to include a plurality of key holes and a key holder fastened with the electronic key carried into the key hole, and control the key holder according to a preset electronic key access right” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As of Fig. 3, term “storage unit 211” should be labeled as --communication unit 211-- and term “command unit 216” should be labeled as –control unit 216--. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 8 is objected to because of the following informalities:  
As of claim 8, limitation “a communication unit configured to transmit and receive an electronic key and information” should be –a communication unit configured to transmit and receive information to an electronic key--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication unit in claims 8 and 9 (specification page 23, lines 1-8).
Storage unit in claims 8 and 9 (specification page 23, lines 9-10).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meganck (US Pub 2015/0332533).
As of claim 8, Meganck discloses an electronic key management server (via control center server 501; see fig. 5), comprising: 
5a communication unit configured to transmit and receive an electronic key and information (via control center server 501/507 communicating information to an electronic key; see paragraph [0040]); 
a storage unit configured to store log information received from the electronic key (via control center server 501/507 storing access logs; see paragraph [0040]) ; and 
a control unit configured to set an access right to an electronic locking device of the electronic key, and set a one-time authentication authority for the electronic key that is put into 10the electronic locking device and electrically connected to the electronic locking device, wherein the control unit controls to transmit a one-time authentication ID generated according to the one-time unlocking authority setting to the electronic key (via control center server transmitting a dynamic single-use passcode to the electronic key 102 that is put into the lock 104; see paragraph [0022]).  
As of claim 10, Meganck discloses the control unit sets an authentication authority of the electronic key, and - 33 -the authentication authority includes at least one of a date, a time, and a day of the week in which authentication execution is possible (via generating the single use passcode based on time or day of the week; see paragraphs [0022] and [0050]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (US Pub 2009/0255304).
As of claim 1, Meganck discloses an electronic key management system, comprising: 
an electronic key configured to lock and unlock an electronic locking device (via a electronic key 102 configured to lock and unlock lock 104; see fig. 1; also see paragraph [0019]); 
5an electronic key storage device (via a mobile key interface device; see fig. 2) configured to include a plurality of key holes and a key holder fastened with the 
a management server (via a control center server 101/501; see figs. 1 and 5) configured to set an access right to the electronic locking device of the electronic key, transmit a one-time authentication ID to the electronic key that is put into the 10electronic locking device and electrically connected to the electronic locking device (via control center server transmitting a dynamic single-use passcode to the electronic key 102 that is put into the lock 104; see paragraph [0022]), and receive log information of the electronic key on the electronic locking device in real time (via control center server receiving access log; see paragraph [0025]) ; and
 a user terminal configured to transmit and receive the log information and the one-time authentication ID between the electronic key and the management server (via mobile device 502 configured to transmit and received the access log and the dynamic passcode between the key 504 and the control center server), and display real-time log information (mobile device 502 comprises a display and stores the access logs, the Examiner takes official notice that it would have been obvious to utilize the display of the mobile device to display the log stored in the mobile device’s memory in order for the user to view the log; see paragraphs [0055] and [0057]).
However Meganck does not explicitly disclose control the key holder according to a preset electronic key access right.

Form the teaching of Kim it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Meganck to include the function of controlling the key holder according to a preset electronic key access right as taught by Kim in order to limit access to the electronic key to an authorized user only.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (US Pub 2009/0255304) and further in view of Rettig et al. (US Pub 2015/0281228).
15as of claim 2 and 11as 	As of claim 2, combination of Meganck and Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose the management server transmits one-time authentication data corresponding to the one-time authentication ID to the electronic locking device through the electronic key.  
	Rettig discloses an access control system wherein server 108 transmits access right information (authentication data) to a lock 102 through electronic key 104 (see fig. 1; also see abstract; also see paragraphs [0018]-[0019]).
	From the teaching of Retting it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and Kim to include the function of transmitting data through the key as taught by Retting in order to update the locks without a network connection or touring with a handheld computing device (see paragraph [0021]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Rettig et al. (US Pub 2015/0281228).
15as of claim 2 and 11as 	As of claim 11, Meganck discloses all the limitations of the claimed invention as mentioned in claim 8 above however it does not explicitly disclose the management server transmits one-time authentication data corresponding to the one-time authentication ID to the electronic locking device through the electronic key.  
	Rettig discloses an access control system wherein server 108 transmits access right information (authentication data) to a lock 102 through electronic key 104 (see fig. 1; also see abstract; also see paragraphs [0018]-[0019]).
	From the teaching of Retting it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Meganck to include the function of transmitting data through the key as taught by Retting in order to update the locks without a network connection or touring with a handheld computing device (see paragraph [0021]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (US Pub 2009/0255304) and further in view of Weinstein et al. (US Pub 2011/0285528).
As of claim 3, combination of Meganck and Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the management server stores any one or more of location information of the plurality of electronic locking devices and - 31 -current state information of the electronic locking device, and displays the location information and the current state information through a display unit.  

From the teaching of Weinstein it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and Kim to include the function of displaying status of the locks in a system in order to track the status of locks in an environment. 
As of claim 4, Meganck discloses that the management server 5displays locations of the electronic locking devices into which the electronic key without unlocking authority is put on the display unit on which the locations of the plurality of electronic locking devices are displayed, differently from other electronic locking devices (see paragraph [0054] “control center may be operated by an administrator that determines whether to grant or deny requests for passcodes and access rights on a case-by-case basis. The administrator may be situated at the control center, and grant or deny requests in real time as they are received. In other embodiments, the control center may forward requests to a mobile device operated by the administrator. The administrator may grant or deny access to the requests from using the mobile device”, so the administrator will be displayed information of the lock in order for the administrator to determine if the unlocking should be allowed).
As of claim 5, Meganck discloses that the management server 10transmits the one-time authentication ID corresponding to the one-time authentication data to the electronic locking device into which the electronic key without the unlocking authority displayed on the display unit differently from the other electronic locking devices is put .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Weinstein et al. (US Pub 2011/0285528).
As of claim 9, Meganck discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the management server stores any one or more of location information of the plurality of electronic locking devices and - 31 -current state information of the electronic locking device, and displays the location information and the current state information through a display unit.  
Weinstein discloses an apparatus for tracking a status of a lock wherien a monitoring system displays current state/location information of the lock on a display unit 184 (see fig. 1B and 1C; also see paragraph [0062]).
From the teaching of Weinstein it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Meganck to include the function of displaying status of the locks in a system in order to track the status of locks in an environment. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (US Pub 2009/0255304) and further in view of Robinton et al. (US Pub 2016/0019733).
As of claim 6, combination of Meganck and Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the electronic key deletes the one-time authentication ID after receiving the one-time authentication ID and unlocking the electronic locking device.  

From the teaching of Robinton it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and Kim to include the function of deleting the authentication ID as taught by Robinton in order to enhance security of the system so the electronic key can’t be reused. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meganck (US Pub 2015/0332533) in view of Kim (US Pub 2009/0255304) and further in view of Ho et al. (US Pub 2021/0319639).
As of claim 7, combination of Meganck and Kim discloses all the limitations of the claimed invention as mentioned in claim 1 above however it does not explicitly disclose that the management server 20transmits a message notifying an unlocking attempt without unlocking authority from the electronic locking device to at least one of a pre-registered administrator or a pre-registered - 32 -external terminal when the unlocking attempt by the electronic key without the unlocking authority is confirmed.  
Ho discloses an access management system wherien unsuccessful attempts at entry or an unauthorized entry can be logged and transmitted to the access right owner or administrators for them to be notified via their user devices immediately (see paragraphs [0059] and [0075]).
From the teaching of Ho it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Meganck and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US Pub 2017/0249794) discloses an access control system wherien a server transmits credentials to an electronic key 10 through a mobile device and receives access log from the electronic key 10 through the mobile device (see fig.1; also see abstract).
Sato et al. (US Pub 2010/0283361) discloses a key storage device 81 storing plurality of keys (see fig. 13; also see paragraphs [0185]-[0186]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NABIL H SYED/           Primary Examiner, Art Unit 2683